                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

EVOX PRODUCTIONS, LLC,                                        No. 3:16-cv-00057-JR

                       Plaintiff,

               v.

CHROME DATA SOLUTIONS, LP,                                    ORDER

                       Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Papak1 issued a Findings & Recommendation (#101) on September 6,

2018, in which he recommends the Court grant Defendant's motion for summary judgment as to

Plaintiff's contract-based claims and grant in part the motion as to Plaintiff's copyright claim.

Plaintiff has timely filed objections to the Findings & Recommendation. The matter is now

before me pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge's Findings &


       1
         After the filing of the Findings & Recommendation, this case was reassigned to
Magistrate Judge Russo.

1 - ORDER
Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       I have carefully considered Plaintiff's objections and conclude there is no basis to modify

the Findings & Recommendation. I have also reviewed the pertinent portions of the record de

novo and find no other errors in the Magistrate Judge's Findings & Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Papak's Findings & Recommendation [101], and

therefore, Defendant's motion for summary judgment [77] is granted as to the contract-based

claims and granted as to the copyright claim except for conduct occurring after January 13, 2014.

       IT IS SO ORDERED.

                              DATED this                        day of                     , 2018.




                                                     MARCO A. HERNANDEZ
                                                     United States District Judge




2 - ORDER
